DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-18 are objected to because of the following informalities:  
Claim 3, line 2 should read “shape, and wherein a guide vane is configured”
Claim 4, line 1 should read “The air circulator of Claim 1, wherein the suction grill part[,] comprises”
Claim 5, line 1 should read “The air circulator of Claim 4, wherein the discharge guide[,] comprises”
Claim 7, line 1 should read “The air circulator of Claim 5, wherein the mixed flow fan[,] comprises”
Claim 7, lines 2-3 should read “the suction grill[,] connected to an output shaft of the motor[,] and being configured”
Claim 10, line 1 should read “The air circulator of Claim 5, wherein the guide vane[,] comprises”
Claim 13, line 1 should read “The air circulator of Claim 7, wherein the outer body[,] comprises”
Claim 14, line 1 should read “The air circulator of Claim 13, wherein the suction grill part[,] comprises”
Claim 18, line 1 should read “The air circulator of Claim 7, wherein the connection body[,] comprises”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 defines a front panel having a circular plate shape and a guide vane along its outer circumference; this renders the claim indefinite because the required structure of the front plate is not made clear when considering Applicant’s originally filed specification.  In this case, Applicant’s originally supplied figures depict guide vanes 23 arranged along an outer circumference of core member 21 (see also claim 5).  However, the phrasing of Claim 3 implies that the guide vanes 23 are formed along the outer circumference of the front panel, which appears to conflict with Applicant’s specification.  Thus, it is not understood what particular arrangement is required for the recite “guide vane”.  For examination purposes herein, the Examiner has interpreted the recited “guide vane” as merely being functionally associated with the front plate.
Claim 4, line 2 recites “a passage through which air passes”; this phrase renders the claim indefinite.  In this instance, Claim 1 (from which Claim 4 depends) has already recited “a passage” within line 2.  As such, it becomes unclear whether Claim 4 is attempting to refer back to the previously recited “passage” of Claim 1, or if Claim 4 is attempting to introduce another passage altogether.  For examination purposes herein, the Examiner has interpreted the recited “passage” of Claim 4 as referring back to the previously recited “passage” of Claim 1.
Claim 8 recites “the discharge guide includes a guide curved surface which protrudes toward an inside of the discharge body, and an inner diameter of which gradually increases from a portion where the discharge guide and the guide vane are connected toward a front of the discharge body from which air is discharged”; this limitation renders the claim indefinite.  In this instance, the recited guide vane forms the discharge guide (see, for example, Claim 5), and thus, it is not understood what is meant by “a portion where the discharge guide and the guide vane are connected”.  The current claim phrasing is akin to saying “a portion where the element is connected to itself”, which would be nonsensical.   For this reason, the required structure of the discharge guide cannot be positively determined, thereby rendering the claim indefinite.  For examination purposes, the Examiner has interpreted Claim 8 as requiring a guide curved surface which protrudes toward an inside of the discharge body and which increases in inner diameter towards a front of the discharge body from which air is discharged.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 & 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0264948 to Jung et al.

    PNG
    media_image1.png
    696
    491
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    783
    609
    media_image2.png
    Greyscale

In regards to independent Claim 1, and with particular reference to Figures 1-8 (5 & 7 annotated immediately above), Jung et al. (Jung) discloses:

(1)	An air circulator (100; Figs. 1-8), comprising: a suction grill part (150; Fig. 4) provided with a passage (formed by grill 151, seen best in Figs. 4 & 7 at the base of suction grill part 150) through which air is suctioned (see flow arrows in Fig. 23); a discharge guide (170) coupled to the suction grill part (Figs. 3-4 & 7), and configured to guide discharge of air suctioned through the suction grill part (see flow arrows in Fig. 23); a motor (165) connected to the discharge guide and configured to supply a rotational power (via motor shaft 165a; Fig. 7); and a mixed flow fan (160) connected to the motor (via motor shaft 165a; Fig. 7), rotatably installed in an inner space (152) between the suction grill part and the discharge guide (Figs. 4 & 7), and configured to discharge air, suctioned through the suction grill part, through the discharge guide upward at a slant (as is apparent in Figs. 5, 7, & 23, air discharges at an upward slant from both the fan 160 and the slanted guide vanes 175).

In regards to Claim 2, a front panel (180; Figs. 7-8) is mounted onto a front surface (“coupled to an upper side”; para. 93) of the discharge guide (apparent in Figs. 7-8; see also para. 93).
In regards to Claim 3, the front panel has a circular plate shape (Fig. 8), and a guide vane (see the 112(b) rejection above; in this case, guide vane 175 in Fig. 5) is configured to guide discharge of air along an outer circumference (182, via annular passage 185) of the front panel (see flow arrows in Fig. 23; see also paras. 93-95).
In regards to Claim 4, the suction grill part (150) comprises: a suction grill (151) facing the inner space (Fig. 4) and forming a passage through which air passes (Fig. 4; para. 78); and a suction body (the outermost wall at lead line 150 in Fig. 4) installed along an outer circumference of the suction grill and extended toward an edge of the discharge guide (Figs. 4 & 7).
In regards to Claim 5, the discharge guide (170) comprises: a core member (172, 173) which is configured to support the motor (Fig. 7 & paras. 90 & 92), and movement of which is constraint; a guide vane (175) installed along an upper circumference (172) of the core member and configured to guide discharge of air (Figs. 5 & 23); and a discharge body (171) installed along an outer circumference of the guide vane and extended toward the suction body (Figs. 5 & 7).
In regards to Claim 6, a front panel (180) is installed at a front of the core member (Fig. 7 & para. 93), and the motor is installed between the core member and the front panel (Fig. 7).
In regards to Claim 7, the mixed flow fan (160) comprises: a connection body (labeled by the Examiner in Fig. 5 above for clarity) disposed between the core member and the suction grill (as shown in Fig. 7), connected to an output shaft (165a) of the motor (as seen in Fig. 7), and configured to rotate along with the output shaft (paras. 79-80, 92); an inner body (161) extended from the connection body, installed in a way that encircles the core member, and spaced from the core member (apparent in Fig. 7); an outer body (162) installed outside the connection body in a ring shape, and spaced from the suction body (apparent in Fig. 7); and a wing member (163) configured to connect the inner body and the outer body (Figs. 5 & 7; paras. 79, 81-82).
In regards to Claim 8, please refer to the 112(b) rejection above.  In this instance, Jung’s discharge guide (170) includes a guide curved surface (173) which protrudes toward an inside of the discharge body (Figs 5 & 7), and an inner diameter of which gradually increases toward a front (i.e. top) of the discharge body from which air is discharged (this is apparent in Figs. 5 & 7).
In regards to Claim 10, the guide vane comprises: a vane body (Fig. 6) forming a curved surface (175a) where a plate having a trapezoid shape is convexly bent, wherein a widthwise length of a first end on one end of the vane body is less than a widthwise length of a second end on the other end of the vane body (as is shown in Fig. 6, the widthwise length is less at the top end than at the bottom end).
In regards to Claim 11, the inner body (161) and the outer body (162) are installed at a slant with respect to the suction grill (151) (this is apparent in Fig. 7).
In regards to Claim 12, inner diameters of the inner body and the outer body gradually increase toward the discharge guide (this is apparent in Fig. 7).
In regards to Claim 13, the outer body (162) further comprises: an inlet projection (labeled by the Examiner in Fig. 7 above, for clarity) protruding from the outer body to a rear where the suction grill part is disposed and forming a projection having a ring shape (Fig. 7).
In regards to Claim 14, the suction grill part (151) further comprises: a bell mouth (labeled by the Examiner in Fig. 7 above, for clarity) protruding from the suction body toward the mixed flow fan along an edge of the suction grill, and extended to an inside of the inlet projection (Fig. 7).
In regards to Claim 15, a gap between the bell mouth and the inlet projection is less than a gap between the outer body and the suction body (this is clearly apparent in Fig. 7).
In regards to Claim 16, the inner body (161) is installed in a concave form toward a direction where the core member is installed (this is clearly apparent in Fig. 7).
In regards to Claim 17, the wing member (163) is a rectangular plate (Fig. 5), and a plurality of wing members are installed along an outer circumference of the inner body and installed upward at a slant (Fig. 5; paras. 81-82).
In regards to Claim 18, the connection body, comprises: a hub plate (seen at the base of the Connection Portion lead line in Fig. 5 above) having a circular plate shape (Fig. 5 above); a shaft coupler (161a) disposed at a center of the hub plate in a radial direction thereof (Fig. 7), and connected to the motor (Fig. 7); and a first reinforcement projection extended from the shaft coupler radially.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (applied above) in view of US 2005/0186070 to Zeng et al.
In regards to Claim 9, Jung discloses the air circulator of claim 5, but does not specify that the number of the guide vanes (175) is 65 to 80 (Jung does not specify any particular number of guide vanes).
However, Zeng et al. (Zeng) discloses another fan assembly 10 having a discharge guide 14 configured to guide the discharge of air from the fan 50 while improving fan performance and acting as a safety device for preventing access to the fan (Abstract, para. 36).  Zeng discloses that the discharge guide includes a core 53, a plurality of guide vanes 18, and a discharge body 17, wherein the number of the guide vanes can be 65 (para. 49; “the blade-to-vane count is about 10:65”) depending on fan size.  Zeng further discloses that the number of vanes (65, in this case) is designed such that it is not a multiple of the blade count (10, in this case) so as to avoid harmonics and pressure problems within the fan 50 which ultimately result in performance reductions.  Additionally, as noted in paragraph 36, Zeng makes clear that a high number of guide vanes also acts as a safety device preventing access to the fan.  Therefore, to one of ordinary skill desiring a fan assembly with improved performance and user safety, it would have been obvious to utilize the techniques disclosed in Zeng in combination with those seen in Jung in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified the number of Jung’s discharge guide vanes to be between 65 and 80 total vanes in order to obtain predictable results; those results being improved fan performance and improved user safety.  Additionally, it has been held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (In re AIler, 105 USPQ 233) or an optimum value of a result effective variable (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) involves only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see US 2015/0330411 to Heli, who discloses yet another discharge guide having an optimized number of guide vanes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC